Title: Thomas Jefferson’s Translation of Destutt de Tracy’s Commentary on Book 2 of Montesquieu’s Esprit des Lois, [ca. 12 August 1810]
From: Destutt de Tracy, Antoine Louis Claude,Jefferson, Thomas
To: 


            
              ca. 12 Aug. 1810
            
            Book II. ‘of laws flowing directly from the nature of the government.’
            that there are but two kinds of government, those founded
            on the general rights of man, & those pretending to be founded on particular rights. 
            The common division of governments into republican, monarchical & despotic, appears to me essentially bad.
            
            The word republican is a very vague term, under which is comprehended a multitude of governments, very different from one another, from the peaceable democracy of Schwitz & the turbulent one of Athens, to the concentrated aristocracy of Berne, & the gloomy oligarchy of Venice. this characteristic of republican moreover is not proper to be placed in opposition with that of monarchical.for the United Netherlands, and the United States of America have a single head, and are considered as republics, and we have been always doubtful whether we should say, the kingdom, or the republic of Poland.
            The word Monarchy designates properly a government in which the executive power is in a single hand. but that is only a circumstance which may be united with many others, very different, and which does not characterize the essence of the social organisation. this is proved by what we have said of Poland, of Holland & the United States; to which we may add Sweden & Great Britain, which, in many respects are Regal aristocracies. we may quote also the Germanic body which with much reason has been often called a Republic of sovereign princes; & even the antient government of France. for those who understand it profoundly know well that it was properly a Religious & Feudal aristocracy; a government of the gown & sword.
            As to the word despotic, it designates an abuse, a vice which is found more or less in all governments; because all human institutions, are, like their authors, imperfect. but that is not the name of any particular form of society. there is despotism, oppression, abuse of authority, wherever the established laws are without force, & bend to the illegal will of one, or of several men. in many countries, their inhabitants, either imprudent or ignorant have taken no precaution against this misfortune. in others they have taken such only as were inadequate. but it has been nowhere published as a principle (not even in the East) that it ought to be so. there is therefore no government, which, in it’s nature deserves to be called despotic.
            If there were such a government in the world, it would be that of Denmark, where the nation, after shaking off the yoke of the priests and nobles and fearing their influence in their assemblies if they should be convened again, requested their king to govern alone, & by himself, relying on him alone to make the laws which he should judge necessary for the good of the state: and they have never since demanded any account to be rendered of this discretionary power. yet this government, so unlimited by law, has always been so moderate (& therefore it is that they have never thought of restraining it’s authority) it is, I say so moderate that no one would undertake to call Denmark a despotic state.
            
            The same may be said of the antient government of France, if you consider in the as generally avowed, in the sense which many publicists have given them, the famous maxims ‘the king depends on none but God & himself’ and ‘what the king wills, the law wills.’ these are the maxims which have induced several of the kings of France to refer for their rights to ‘God & their sword’ alone. I know they were never admitted universally & without restriction. but if even acknoleged in theory, it could never be said of France, notwithstanding the enormous abuses which existed there, that it was a despotic state. it has even been always quoted as a temperate monarchy. that then is not what is understood by a despoticstate. government; and this denomination is bad as the name of a class: for most generally it signifies a monarchy where the manners are brutal.
            I conclude that the division of governments into republican, monarchical, & despotic is vicious in all it’s points; and that each of these classes including very different & opposite genera, what should be said of any one of them must be very vague and inapplicable to all the states it comprehends. yet I will not adopt the Categorical decision of Helvetius who in his letter to Montesquieu  
   
    a  is replete with excellent things, as well as that to Saurin and the Notes of the same author on the Spirit of laws Etc

  says plainly ‘I know but two kinds of governments, the good & the bad. the good are those yet to be established; the bad, the whole art of which Etc.’
            First, if we regard practice only, in this, as in every other case, there is good & evil every where; and there is no government which may not be classed sometimes among the good & sometimes the bad.
            Secondly, if on the contrary we regard theory only, and if we consider in governments only the principles on which they are founded, without enquiring whether they conform their conduct to it them, it would be necessary in order to class a government with the good or the bad, that we should determine on the merit and justice of it’s principles, and decide which of them are true or false. now this is what I do not undertake to do. after the example of Montesquieu, I will only state what exists, shew the different consequences which flow from the different social organisations, and leave the reader to draw the conclusions he chuses in favor of one or another.
            Confining myself then only to the fundamental principles of society political society, disregarding it’s different forms & blaming none, I will divide all governments into two classes. I will call some National, or of common right, and others Special or of parti individual right.
            
            In whatever way they are organised, I will arrange in the first class all those which profess as a principle, that all rights & powers belong to the whole body of the nation, remain in it, flow from it, & that none exist but from it, & for it: those in short which openly profess, & without restriction, the maxim advanced in the assembly of the chambers of the parliament of Paris in October 1788. by one of it’s members, to wit, ‘Magistrates, as Magistrates have duties only; the citizens alone have rights.’ meaning by magistrates whosoever is charged with any public function whatsoever.
            The governments which I call National then, may assume all sorts of forms. for, rigorously speaking the nation may exercise all the powers itself. or it may delegate the whole the government is then a pur an absolute democracy. or it may delegate the whole to functionaries chosen by itself for a given time, and renewed from time to time; it is then a pure representative government. it may abandon them in whole or in part, to collections or bodies of men for life, by hereditary succession, or with the authority to name their colleagues in cases of vacancy. thence result different aristocracies. it may in like manner confide all these powers, or the executive power only to a single person either for life or hereditarily; and this constitutes a monarchy more or less limited, or without limits.
            But while the fundamental principle remains inviolate, and unquestioned, all these forms contain this principle in common, that they may always be modified or entirely cease when the nation wills it; and that no one has any right which can be opposed to the general will, manifested in the forms agreed on. now this single essential circumstance, suffices according to my ideas to reduce all these different organisations to a single species of government.
            On the other hand I call Special governments all those which acknolege any other as legitimate any other sources of rights & powers but the general will; as, for instance, divine authority, conquest, birth in such a place or cast, particular capitulations, a social compact express or tacit, where the parties stipulate as foreign powers the one with the other Etc. Etc. it is evident that these different sources of individual rights may, like the general will, produce all sorts of democracies, aristocracies, or monarchies. but they are ’ very different from those which bear the same name in the governments which I call National. they acknolege & avow different rights. there are, as it were, different sovereignties or Powers in the same society. it’s organisation can be considered only as the result of Conventions, or Stipulations, formal or tacit, and it is not to be changed but with the free consent of all the contracting parties. this suffices to authorise me to call all these governments Special, or Capitulatory.
            
            I repeat that I do not pretend to decide, nor even to discuss actually whether all these individual rights are equally respectable, whether a perpetual prescription lies in their favor against the Common right; or whether they may be legitimately opposed to the general will, unequivocally pronounced. these questions are always solved by force: and moreover do not affect the object I propose to myself. all these governments either do, or may exist. every existing body has a right of to it’s preservation. this is the point from whence I set out with Montesquieu; and I will examine with him what are the laws which tend to their respective preservations. I am in hopes it will be seen, in the course of this research, that the division which I have adopted will enable me much more easily to go to the bottom of the subject, than that which has been employed.
            [Note. these 4. pages of translation contain 6. of the 315. pages of the original MS. and therefore furnish data for estimating the size of the work.]
          